DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election without traverse of Group I, drawn to a composition comprising carfilzomib, claimed in claims 9-21 was previously acknowledged.
Claim 22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. 
In the reply filed 5/26/21, Applicants amended claims 9, 14, 16-17, 19-21 and added NEW claims 23-25. Claims 10-13, 15 and 18 were cancelled. 
Claims 9, 14, 16-17, 19-21 and 23-25 read on the elected Group 1 and are under consideration. 

Claim Objections-Withdrawn
The objection to claim 21 is withdrawn due to amendment of the claim.

			Claim Objections-Withdrawn
The rejection of claims 9-10, 13 and 15 under 35 U.S.C. 102(a)(1) as being anticipated by Sehgal et al. (WO2015/198257)[IDS ref] is withdrawn due to amendment of the claims. 
The rejection of claims 9-10, 13-15, 17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sehgal et al. (WO2015/198257) is withdrawn due to amendment of the claims. 
The rejection of claims 9-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sehgal et al. (WO2015/198257) in view of Hippalgaonkar et al. (US 2014/0073583)[IDS reference] is withdrawn due to amendment of the claims. 

Claim Rejections - 35 USC § 112-Maintained
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The rejection of claims 9, 14, 16-17, 19-21 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention is maintained and extended to NEW claims 23-25. 
Claims 9, 19, 21 and 25 are rejected because the limitation “substantially free of” is indefinite. The limitation “substantially free of…“ is not defined in the specification. 
With respect to the limitation “substantially non-aqueous”, the instant specification states that “non-aqueous” refers to the property of being free or substantially free of water. The instant specification states the definition does not exclude the presence of residual amounts of water as commonly contained in non-aqueous organic liquids [0034]. Therefore, the limitation “substantially non aqueous” is also unclear because it is defined as “substantially free of...” As indicated above, “substantially free of” is unclear due to the lack of a definition in the specification and claims, the limitation is ambiguous of what threshold value would qualify as substantially free. 
Claims 14, 16-17, 20 and 23-24 are rejected for depending from the rejected claims above. 
Response to Arguments
Applicant's arguments filed 5/26/21 have been fully considered but they are not persuasive. Applicants argue that PHOSITA would understand with reasonable certainty the scope of the limitations and would know when a liquid composition is substantially free of water or non-volatile sugar acid. Applicants point to pgs. 9-10 of the specification. Applicants argue that the Federal Circuit has stated that because . 
This argument is not persuasive. As indicated in the rejection above, it is unclear what the threshold or degree present that would meet “substantially free of” because the specification does not describe what amount is permissible. In addition, it is unclear if the threshold is the same for water and non-volatile sugar acid. With respect to the limitation “substantially non-aqueous”, the instant specification states that “non-aqueous” refers to the property of being free or substantially free of water. Applicants point to pg. 9 of the specification, however the instant specification does not define what is substantially free of substantially non aqueous. The Examiner disagrees with Applicants’ interpretation of the Federal Circuit case (Interval Licensing LLC v. AOL, Inc., 766 F.3d 1364, 1370 (Fed. Cir. 2014)). The Federal circuit case states: Claim  language  employing  terms  of  degree  has  long  been  found  definite  where  it  provided  enough  certainty  to  one  of  skill  in  the  art  when read in  the  context  of  the  invention.    See, e.g., Eibel  Pro-cess  Co.  v. Minnesota & Ontario Paper Co., 261 U.S.  45,  65–66 (1923) and also states: As we have explained, a term of degree fails to provide sufficient notice  of  its  scope  if  it depends  “on  the  unpredictable  vagaries of any one person’s opinion.” In the instant case, due to the lack of guidance in the specification, PHOSITA would not be apprised of what compositions would meet the limitations of the claims. There is no guidance in the specification and whether a composition would meet the limitation would be based on a persons’ opinion of the The claim is not indefinite if the specification provides examples or teachings that can be used to measure a degree even without a precise numerical measurement (e.g., a figure that provides a standard for measuring the meaning of the term of degree). See, e.g., Interval Licensing LLC v. AOL, Inc., 766 F.3d 1364, 1371-72, 112 USPQ2d 1188, 1193 (Fed. Cir. 2014) (observing that although there is no absolute or mathematical precision required, "[t]he claims, when read in light of the specification and the prosecution history, must provide objective boundaries for those of skill in the art"). However, the instant specification does not provide any of this. The limitations are not defined and the examples provided are completely free of water and non-volatile sugar acid. Therefore, the scope of the limitation is not understood when read in light of the specification and the rejection is maintained. The Examiner stated in the interview that the terms are indefinite and suggested amending the claims to overcome the rejection. 

				Conclusion
Claims 9, 14, 16-17, 19-21 and 23-25 are rejected. 

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARA L MARTINEZ whose telephone number is (571)270-1470.  The examiner can normally be reached on Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on (571)272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center 




/T.L.M/Patent Examiner, Art Unit 1654                                                                                                                                                                                                        

/JAMES H ALSTRUM-ACEVEDO/Supervisory Patent Examiner, Art Unit 1654